Citation Nr: 0737937	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  00-15 201 	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for skin rash of the 
groin and left arm as the result of exposure to herbicides.

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 10 percent disabling prior to April 23, 2004 and 
rated 30 percent disabling from April 23, 2004.  

3.  Entitlement to an increased evaluation for service-
connected hypertension, rated as 10 percent disabling prior 
to August 10, 2004 and rated as 30 percent disabling from 
August 10, 2004.

4.  Entitlement to an initial compensable rating for service-
connected residual shrapnel burn scar, left leg.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1969 
and from August 1981 to May 1997.  

This matter returns to the Board of Veterans' Appeals (Board) 
following Board Remands issued in June 2003 and July 2004.  
This matter was originally on appeal from rating decisions 
dated in April 1998, July 2001, and March 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  There is also a matter on appeal 
from an October 2005 rating decision issued by the Los 
Angeles, California, as will be explained below. 

In June 2003, the Board remanded the veteran's increased 
rating claims for hypertension and PTSD in order that the RO 
could schedule the veteran for a Travel Board hearing.  

In August 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.   

In July 2004, the Board granted the veteran's claim for 
service connection of shrapnel wounds of the left foot and 
left leg.  The Board also remanded the veteran's service 
connection claims for skin rash of the groin and left arm and 
right ear hearing loss as well as his increased rating claims 
for hypertension and PTSD.  It is further observed that the 
Board provided a detailed procedural history of the veteran's 
claims at that time.      

Since the July 2004 Board Remand, the veteran perfected an 
appeal with respect to the initial noncompensable rating 
assigned for his service-connected residuals, shrapnel burn 
scar, left leg.  Specifically, it is noted that the RO 
assigned a noncompensable evaluation for the veteran's scar 
disability in October 2005, a timely notice of disagreement 
was filed by the veteran in November 2005, a Statement of the 
Case (SOC) was then issued in February 2007, and a VA Form 9 
was timely submitted by the veteran in March 2007.  Thus, 
that issue is also currently before the Board and is subject 
to appellate review.    

The Board additionally notes that the RO granted an increased 
evaluation for the veteran's hypertension for a portion of 
the appeal period while the case was in remand status.  In a 
July 2007 rating decision, the RO increased the evaluation 
assigned for the veteran's hypertensive vascular disease from 
10 percent to 30 percent effective August 10, 2004 based on 
the December 2006 VA examiner's finding that 2004 records 
show that the veteran has kidney dysfunction at least as 
likely as not related to his service-connected hypertension.  
The RO further referenced the veteran's March 2007 statement 
that his hypertension should, at a minimum, be increased to 
30 percent and, consequently, the RO noted that it considered 
the increase to be a full grant of the benefits sought on 
appeal.  The RO then wrote that the appeal was closed with 
respect to that issue.  The Board notes, however, that the 
veteran's representative wrote in the August 2007 Informal 
Hearing Presentation that the issue was still in appellate 
status because the veteran had not been awarded the maximum 
benefit authorized by the rating schedule.  As the veteran 
only wrote that he believed that his hypertension should be 
awarded a minimum percentage of 30 percent and the veteran 
has not formally withdrawn his appeal with respect to that 
issue, the Board concurs that the issue remains in appellate 
status and is within the scope of this appeal.       

The Board further observes that the RO granted service 
connection for hearing loss of the left and right ears in a 
July 2007 rating decision.  As entitlement to service 
connection for right ear hearing loss has been granted, that 
issue is no longer before the Board.  It is additionally 
noted that no issue related to the grant of hearing loss has 
been procedurally prepared or certified for appellate review.   

Moreover, the Board notes that the RO increased the evalution 
assigned for the veteran's PTSD from 10 percent to 30 percent 
effective April 23, 2003 in October 2005.    
  

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that the 
veteran's current rash of the groin is related to his 
service-connected diabetes mellitus.  

3.  The competent medical evidence of record reveals that the 
veteran's service-connected PTSD more closely approximates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships for the entire appeal period.

4.  The competent medical evidence of record does not show 
that the veteran demonstrated a diastolic pressure 
predominantly of 110 or more, or; systolic pressure 
predominantly of 200 or more or that it involved kidney 
dysfunction for the portion of the appeal period prior to 
August 10, 2004.  

5.  The competent medical evidence of record does not show 
constant albuminuria with some edema; definite decrease in 
kidney function; or, hypertension at least 40 percent 
disabling under diagnostic code 7101 for the portion of the 
appeal period from August 10, 2004.  

6.  The competent medical evidence of record shows that the 
veteran's residual scar disability is superficial, painful, 
and tender on objective examination; however, it does not 
cover an area exceeding 12 square inches or cause any 
limitation of function of the veteran's left leg.  


CONCLUSIONS OF LAW

1.  The veteran's skin rash of the groin is proximately due 
to service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§  1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2007).   

2.  The schedular criteria for an evaluation of 50 percent 
for the veteran's service-connected PTSD have been 
approximated for the entire appeal period.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2007). 

3.  The schedular criteria for an evaluation higher than 10 
percent prior to August 10, 2004 and higher than 30 percent 
from August 10, 2004 for service-connected hypertension have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.104, Diagnostic Code 7101-7507 (2007).  

4.  The schedular criteria for a 10 percent evaluation for 
service-connected residuals shrapnel burn scar, left leg, 
have been approximated under the former schedule for rating 
scar disabilities for the entire appeal period.  38 U.S.C.A. 
§§  1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§  3.102, 3.159, 3.321, 4.7, 4.118, Diagnostic Code 7804 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remands and The Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).   

In regard to the veteran's claim for service connection for a 
rash of the groin and left arm, the Board notes that his 
claim is being granted for reasons explained in greater 
below.  Thus, it is clear that no further notification or 
assistance is necessary to develop the facts pertinent to 
this claim.  Any notice defects will be addressed by the RO 
when effectuating the award of benefits.   

In regard to the veteran's increased rating claim for PTSD, 
the Board observes that the RO advised the veteran in April 
2001 correspondence that entitlement to an increased 
evaluation for a service connected disability required 
medical evidence showing that the condition had increased in 
severity and now meets or nearly approximates the criteria 
required for the next higher evaluation.  The RO also asked 
the veteran to provide current treatment information with 
respect to his claim so that VA could obtain the records.  
Thus, the veteran was essentially asked to provide any 
evidence in his possession that pertained to the claim.  The 
RO further explained that it would try to help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies for his claim.  Moreover, the RO 
explained to the veteran that VA may be able to pay him from 
the date his claim was received if the information or 
evidence was received within one year from the date of the 
letter and VA decided that he was entitled to benefits.  

In regard to the veteran's increased rating claim for 
hypertension, the Board notes that the RO advised the veteran 
in July 2004 correspondence that entitlement to an increased 
evaluation for a service connected disability required 
medical evidence showing that the service-connected 
disability had gotten worse, described the type of evidence 
that would support the claim, and asked the veteran to 
provide any evidence in his possession that pertained to the 
claim.  The RO further explained that VA was responsible for 
obtaining relevant records from any Federal agency and would 
make reasonable attempts on his behalf to obtain relevant 
records not held by any Federal agency.  While the July 2004 
VCAA notice letter did not address the element of effective 
date, such notice defect is harmless error as the veteran was 
sent notice of such element in March 2006 correspondence and 
his claim was subsequently readjudicated. 

In regard to the veteran's increased rating claim for his 
scar disability, the RO sent notice of what evidence was 
needed to establish an increased disability rating, what VA's 
responsibilities were in obtaining such evidence, what the 
veteran's responsibilities were in obtaining such evidence, 
and specifically asked the veteran to submit any evidence in 
his possession that pertained to his claim in the July 2004 
correspondence referenced above.  However, the Board observes 
that the RO mischaracterized the veteran's claim as a service 
connection claim rather than an increased rating claim at 
that time.  Nonetheless, such notice defect does not harm the 
veteran in this case as the veteran appears to understand 
what evidence was needed to substantiate his claim and the 
veteran has contended in several statements submitted during 
the course of his appeal that he is entitled to a 10 percent 
rating for his scar disability.  The veteran has been granted 
a 10 percent rating for reasons explained in greater detail 
below.  Moreover, the veteran was sent notice of the element 
of degree of disability in March 2006 correspondence and his 
claim was appropriately characterized as an increased rating 
claim in November 2006 correspondence when he was asked to 
submit any evidence in his possession that pertained to his 
claim.  The veteran's claim was subsequently been 
readjudicated in February 2007.      

The Board further notes that the RO provided the veteran with 
a copy of the rating decisions dated in April 1998, July 
2001, March 2002, and October 2005,  the Statements of the 
Case (SOC) dated from May 2000 to February 2007, and the 
Supplemental Statements of the Case (SSOCs) dated from 
October 2005 to July 2007, which included a discussion of the 
facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  Moreover, it 
is noted that the RO sent multiple follow-up duty to assist 
letters to include a November 2006 duty to assist letter that 
specifically advised the veteran to submit any evidence in 
his possession that pertained to all of his claims.     

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with medical examinations for his claims in June 
2001, August 2004, and December 2006.  VA treatment records 
identified as relevant to the veteran's claims have also been 
obtained and are of record. 

The Board notes that the veteran's representative indicated 
in his August 2007 Informal Hearing Presentation that the 
veteran's entire claims folder was not reviewed by the 
December 2006 VA PTSD examiner, Dr. I.A., as part of the 
examination which violated the instructions outlined in the 
July 2004 Board Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  The representative asked that the case be remanded 
so that Dr. I.A. could review particularly the August 2004 VA 
examination report and issue a supplemental opinion.  While 
it appears that the December 2006 VA examiner did not, 
indeed, have access to the entire claims folder during the 
course of that examination, the Board observes that the 
earlier August 2004 VA examination was conducted pursuant to 
the July 2004 Board Remand.  There is no indication that the 
August 2004 VA examiner did not review pertinent records 
contained in the veteran's claims folder and the veteran's 
representative has not asserted that pertinent records were 
not reviewed.  Indeed, the veteran's representative 
particularly asked that the findings contained in the August 
2004 VA examination report be considered by the December 2006 
examiner, which suggests that he found the examiner's 
assessments of the veteran adequate for rating purposes.  The 
Board has considered the findings included in both reports 
and has found that the veteran is entitled to an increased 
rating of 50 percent for his PTSD for the entire appeal 
period for reasons explained below.  In light of the 
foregoing, the Board finds that another remand to obtain a 
supplemental opinion from Dr. I.A. is not warranted and would 
unnecessarily delay the adjudication of the veteran's PTSD 
claim.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  The Board further finds that 
the RO substantially complied with its June 2003 and July 
2004 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board will proceed with appellate review.  


Service Connection for a Skin Rash of the Groin and Left Arm 

The veteran primarily contends that his current rash of the 
groin and left arm was caused by exposure to herbicide agents 
during his Vietnam service.  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2007). 

The medical evidence clearly shows that the veteran currently 
suffers from a skin disorder involving the area of the groin.  
Most recently, the December 2006 VA examiner diagnosed the 
veteran with candidiasis of the groin and perineum; he did 
not note a skin disorder on the veteran's left arm.  

In addition, service records show that the veteran has the 
requisite type of service in the Republic of Vietnam as 
defined by 38 C.F.R. § 3.307(a)(6)(iii) (2007), and 
therefore, he is presumed to have been exposed to an 
herbicide agent, Agent Orange, during service in the absence 
of affirmative evidence to the contrary.  

Nonetheless, the veteran is not entitled to presumptive 
service connection based on exposure to herbicides because 
his currently diagnosed skin disorder is not a disease 
enumerated under C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. 
App. 164 (1999).  Thus, service connection for the veteran's 
skin rash may not be established on such basis.  

The Board notes, however, that the veteran's representative 
alternatively asserted in the August 2007 Informal Hearing 
Presentation that the veteran is entitled to service 
connection for his claimed skin disorder as secondary to his 
service-connected diabetes.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

The Board observes that the veteran's current skin disorder 
has been linked, in part, to his service-connected diabetes.  
As noted above, the December 2006 VA examiner diagnosed the 
veteran with candidiasis of the groin and perineum.  The 
examiner noted at that time that the appearance and history 
of the veteran's rash was consistent with Candida rash, which 
was a type of fungal infection frequently seen in obese and 
diabetic individuals.  The examiner further wrote that the 
rash could persist, on and off, due to the location related 
to conditions such as obesity, diabetes, heat and moisture in 
the groin area, and over time, it could be hard to eradicate 
especially in diabetic individuals.  As there is no competent 
medical opinion to the contrary of record, the Board finds it 
dispositive on the question of whether the veteran's 
candidiasis of the groin and perineum is secondarily related 
to diabetes.  

In light of the foregoing, the Board finds that an award of 
service connection for the veteran's rash of the groin as 
secondary to his diabetes mellitus is warranted.  

Increased Evaluation for PTSD  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   

The Board notes that the veteran is currently clinically 
diagnosed with Major Depressive Disorder in addition to PTSD 
on Axis I.  A review of the medical evidence reveals that 
mental health examiners have not clearly differentiated 
between symptomatology attributable to the veteran's service-
connected PTSD and his nonservice-connected Major Depressive 
Disorder.  It is additionally noted that the veteran's 
December 2006 VA PTSD examiner (I.A., M.D.) wrote that 
symptoms of major depressive disorder would be hard to 
differentiate from PTSD since the symptoms of mood problems 
can also occur as part of PTSD.  Dr. I.A. further concluded 
that the veteran's Major Depressive Disorder was more likely 
than not related to PTSD.  In consideration of the foregoing, 
the Board will consider all psychiatric symptomatology 
demonstrated by the veteran as attributable to his service-
connected PTSD when evaluating whether the veteran is 
entitled to an increased rating for the appeal period.  
Mittleider v. West, 11 Vet. App. 181 (1998).

The veteran's PTSD is currently rated as 10 percent disabling 
prior to April 23, 2004 and 30 percent disabling from April 
23, 2004 under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

In order for the veteran to receive the next higher 30 
percent rating for the portion of the appeal period prior to 
April 23, 2004, the evidence must show that the veteran's 
PTSD more closely approximates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

The Board notes that the medical evidence of record shows 
that the veteran has exhibited depressed mood and anxiety, 
chronic sleep impairment, and panic attacks due to his 
service-connected PTSD during the time relevant to this 
portion of the appeal period.  At the June 2001 QTC 
examination, for example, the examining psychiatrist (E.R., 
M.D.) noted that the veteran was mildly depressed and anxious 
throughout his interview with the veteran.  Dr. E.R. also 
noted that the veteran's PTSD symptoms included nightmares 
and panic attacks that occur at least once per month.  Dr. 
E.R. further wrote that the veteran was functioning at that 
time with some difficulty in terms of social adaptation 
because of his PTSD symptoms and the symptoms appeared to 
have worsened over the past year.  Moreover, it is observed 
that Dr. E.R. noted an Axis I diagnosis of "post traumatic 
stress disorder, chronic, moderate" and assigned the veteran 
a GAF score of 60, which is a score consistent with moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  While it is noted that Dr. E.R. did not have 
access to the veteran's claims folder at the examination, a 
review of the other medical evidence relevant to this portion 
of the current appeal period contains findings that are 
generally consistent with the psychiatrist's assessments of 
the veteran at the June 2001 examination.  Based on the 
foregoing, the Board finds that the disability picture 
associated with the veteran's PTSD meets the schedular 
criteria for a 30 percent disability rating and, 
consequently, the assignment of an increased evaluation is 
warranted.

The Board must also consider, however, whether the veteran's 
PTSD more closely approximates the schedular criteria 
associated with the next higher 50 percent rating.  A 50 
percent disability rating is prescribed when the evidence 
shows occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

In the present case, the medical evidence of record does not 
indicate that the veteran demonstrated symptoms of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impaired judgment, or 
impaired abstract thinking due to his PTSD at any time 
relevant to the portion of the appeal period prior to April 
23, 2004.  However, the medical evidence clearly shows that 
the veteran's PTSD is manifested by disturbances of 
motivation and mood.  As noted above, the June 2001 QTC 
examination report reveals that the veteran objectively 
demonstrated a mildly depressed and anxious mood and affect 
throughout his interview with Dr. E.R.  The veteran's VA 
treatment records from October 2001 to March 2003 also 
include multiple references to the veteran's anxious and 
depressed mood at various times during that period.  The 
medical evidence additionally shows that the veteran has had 
difficulty in establishing and maintaining work and social 
relationships due to his PTSD.  As previously noted, Dr. E.R. 
wrote in the June 2001 examination report that the veteran 
was functioning with some difficulty in terms of social 
adaptation because of his PTSD symptoms.  The veteran also 
reported at that time that he was employed as a supervisor in 
an insurance company where he had worked for three years but 
often took time off of work due to his PTSD symptoms.  It is 
further observed that earlier VA treatment records include 
notations regarding the veteran's difficulties in his 
familial relationships.  While many of these treatment 
records are outside of the time period most relevant to the 
current appeal, the Board notes that evaluation of the 
veteran's service-connected PTSD may be viewed in relation to 
its history.  38 C.F.R. §§ 4.1 (2007).  In light of the 
foregoing, the Board finds that the disability picture 
associated with the veteran's PTSD is additionally shown by 
the medical evidence to more closely approximate the 
schedular criteria for the next higher rating of 50 percent 
for the portion of the appeal period prior to April 23, 2004.  

The Board further finds that the veteran's PTSD more closely 
approximates the criteria associated with a 50 percent 
disability for the portion of the appeal period from April 
23, 2004.  It is noted that the veteran's August 2004 VA PTSD 
examiner (C.B.W., M.D.) specifically wrote that the veteran 
showed "occupational and social impairment with reduced 
reliability and productivity at [that] time," which is the 
severity of impairment clearly contemplated by the schedular 
criteria for a 50 percent disability rating.  Dr. C.B.W. also 
noted that the veteran's symptoms were shown to have varied 
over time and, at the time of the examination, were at least 
at a moderate level with more serious symptoms at times as 
well.  Dr. C.B.W. further concluded that the GAF scores from 
the West LA clinic were high and were inconsistent with the 
veteran's description of his symptoms as well as the group 
notes he had reviewed as a part of the examination.  
Moreover, Dr. C.B.W. wrote that the veteran objectively 
demonstrated thought processes that were organized yet 
circumstantial and a mildly to moderately depressed mood.  It 
is further observed that the veteran told Dr. C.B.W. that he 
had poor concentration and his memory had worsened (although 
the extent and onset of his memory problems were not 
specified), his PTSD symptoms limited his ability to go to 
work at times, and he spent most of his time on weekends 
either watching television or reading at home and avoided 
family activities at the August 2004 examination.  Thus, the 
medical evidence shows that the veteran demonstrated 
occupational and social impairment with reduced reliability 
and productivity due to symptoms of circumstantial speech, 
some apparent impairment of memory, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships due to 
his service-connected PTSD for this portion of the appeal 
period as well, which is consistent with the criteria 
associated with the 50 percent disability rating.

The Board, however, must also consider whether the 
symptomatology associated with the veteran's PTSD is further 
shown to more closely approximate the criteria associated 
with the next higher disability rating of 70 percent for any 
time relevant to the current appeal period.  A 70 percent 
rating requires evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships)  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2007).

However, a review of the medical evidence reveals that the 
overall symptomatology associated with the veteran's PTSD 
does not more closely approximate the schedular criteria 
required for the next higher 70 percent disability rating.  
The medical evidence does not show that the veteran has 
experienced spatial disorientation or shown neglect of 
personal appearance or hygiene due to his service-connected 
PTSD.  Rather, mental health examiners during the course of 
the appeal period have typically noted that the veteran was 
oriented and was neat and well-groomed when he presented for 
evaluation or treatment.  The medical evidence additionally 
does not show that the veteran exhibits speech that is 
intermittently illogical, obscure, or irrelevant as a result 
of his PTSD as his mental health examiners have generally 
described his speech and thought content as normal, relevant, 
non-delusional, coherent, and organized.  The Board further 
notes that the medical evidence does not show that the 
veteran's PTSD is characteristically manifested by suicidal 
ideation.  Although the medical evidence of record shows that 
the veteran has reported suicidal ideation at times during 
the current appeal period (e.g., the veteran reported 
occasional suicidal thoughts in December 2001; the veteran 
endorsed occasional suicidal ideation at the August 2004 VA 
examination), it is noted that the veteran typically denied 
having suicidal ideation to mental health examiners during 
the course of his treatment for psychological problems during 
the time relevant to the appeal period.  Moreover, the 
medical evidence does not show that the veteran's PTSD is 
characteristically manifested by impaired impulse control 
such as unprovoked periods of irritability with periods of 
violence.  While the veteran has reported at various times 
during the course of this appeal that he has problems with 
anger and demonstrated an affect that appeared to be 
"somewhat angry" at the December 2006 examination, the 
evidence does not additionally show that the veteran has 
impaired impulse control due to his PTSD.  For example, the 
veteran reported at the August 2004 VA examination that he 
would pull off the side of the road after he is enraged by 
another motorist so that he did not take off after them, 
which indicates that the veteran is able to exercise self 
control despite his feelings of anger.  This is further 
supported by Dr. I.A.'s notation that the veteran did not 
specifically lose his temper during his December 2006 
interview despite his somewhat angry affect.    

Furthermore, the evidence of record does not show that the 
veteran demonstrates an outright inability to establish and 
maintain effective social or work relationships.  Rather, the 
evidence shows that the veteran is able to establish and 
maintain effective relationships to some degree.  At the June 
2001 examination, for example, the veteran reported that he 
had been employed as supervisor in an insurance company for 
three years.  He later indicated at the August 2004 
examination that he lived with his wife and worked at an 
airport as a contractor in charge of scheduling and managing 
a small group of workers who are involved in fingerprinting 
and checking travelers who have been referred for additional 
scrutiny after their arrival to the United States.  While it 
is noted that the veteran reported that he had minimal 
contact with others in his job and described himself as 
marginally able to handle this job, it is noted that the 
veteran told Dr. I.A. at the December 2006 examination that 
he had worked at the airport as a supervisor in charge of 
fingerprinting refugees for nine years, which does not 
suggest that the veteran was not able to handle the demands 
of his job as he has apparently remained there for many 
years.  It is further noted the veteran told Dr. I.A. at the 
December 2006 examination that he did not have any friends or 
a close relationship with any family or relatives but 
indicated that he got along well with his current wife.  
Thus, it is clear that the disability picture for the 
veteran's PTSD does not reflect occupational and social 
impairment with deficiencies in most areas.    

Moreover, the Board notes that the veteran's mental health 
examiners have assigned GAF scores ranging from 47 to 84 
during the time relevant to the current appeal period, which 
indicates that the veteran has anywhere from absent to 
minimal symptoms with good functioning in all areas to 
moderate to severe symptoms and moderate to serious 
impairment in social and occupational functioning due to his 
PTSD.  GAF scores ranging from 81 to 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers) and scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). The Board notes, however, that the 
medical evidence when considered as a whole relates that the 
veteran more typically exhibits moderate symptoms or moderate 
difficulty in social and occupational functioning related to 
his service-connected PTSD (i.e., has a few friends, has some 
conflicts with peers).  Indeed, mental health examiners have 
typically described the veteran's PTSD as moderate and 
assigned GAF scores that are consistent with the 
demonstration of moderate symptomatology.  Accordingly, such 
characterization more closely approximates the schedular 
criteria associated with a 50 percent evaluation for the 
veteran's PTSD.  

Finally, the Board finds that there is no evidence of record 
that the veteran's PTSD warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2007).  Any 
limits on the veteran's employability due to his PTSD have 
been contemplated in the currently assigned 50 percent rating 
under Diagnostic Code 9411.  The evidence also does not 
reflect that the veteran's PTSD has necessitated any frequent 
periods of hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for consideration of the assignment of an 
extraschedular evaluation.     

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence weighs 
against the assignment of an evaluation higher than 50 
percent and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Increased Evaluation for Hypertension

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   

The veteran's hypertension is currently rated as 10 percent 
disabling prior to August 10, 2004 and rated as 30 percent 
disabling from August 10, 2004.  

Prior to August 10, 2004, the veteran's service-connected 
hypertension is assigned a 10 percent rating under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2007).  A 10 percent rating 
for hypertensive vascular disease is warranted when diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
is predominantly 160 or more, or; with a history of diastolic 
pressure predominantly 100 or more which requires continuous 
medication for control.

In order for the veteran to receive the next higher rating of 
20 percent, the evidence should show that the veteran 
demonstrates a diastolic pressure predominantly of 110 or 
more, or; systolic pressure predominantly of 200 or more.  A 
review of the medical evidence of record, however, does not 
depict such a disability picture.  Indeed, noted blood 
pressure readings during the time relevant to this portion of 
the appeal period show that both systolic and diastolic 
pressure readings predominantly fell below such thresholds.  
There is no medical evidence to indicate that the veteran's 
hypertension had kidney involvement during this portion of 
the appeal period.  Thus, the Board finds that the 
symptomatology associated with the veteran's hypertension 
more closely approximates the schedular criteria for the 
currently assigned 10 percent evaluation under Diagnostic 
Code 7101 and the assignment of a schedular evaluation higher 
than 10 percent is not warranted for the portion of the 
appeal period prior to August 10, 2004.

The Board additionally notes that the veteran's hypertension 
appears to be currently rated as 30 percent disabling for the 
portion of the appeal period from August 10, 2004 under 
38 C.F.R. § 4.115, Diagnostic Code 7101-7507.  Under the 
renal dysfunction provisions, a 30 percent rating prescribed 
when there is evidence of albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101. 38 C.F.R. § 4.115 (2007).  The 
Board notes that the veteran is in receipt of the 30 percent 
disability rating based on the December 2006 examiner's 
(S.B., M.D.) finding that an August 2004 treatment record 
showed that the veteran had some involvement of the kidneys 
that can be attributed at least as likely as not to his long-
standing history of hypertension (i.e., microalbuminuria).   

The Board notes, however, that the veteran's disability is 
not entitled to a rating higher than 30 percent based on his 
renal dysfunction as the evidence does not show constant 
albuminuria with some edema; definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101 as required for the next higher 
rating of 60 percent for any time relevant to this portion of 
the appeal period.  Relevant VA lab results do not 
demonstrate a blood urea nitrogen (BUN) level more than 40 
milligrams per 100 milliliters (mg/dL), or a creatinine level 
more than 4 mg/dL.  38 C.F.R. § 4.115 (2007) (provision for 
ratings higher than 30 percent for renal dysfunction) nor 
does the medical evidence show that the veteran has exhibited 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion due to his 
hypertensive vascular disease.  Furthermore, the veteran has 
not demonstrated diastolic pressure predominantly 120 or more 
for any time relevant to this portion of the appeal period.  
Thus, the currently assigned 30 percent rating from August 
10, 2004, is appropriate and an increased rating is not 
warranted.  

Furthermore, there is no evidence of record showing that the 
veteran's hypertension warrants a higher rating on an 
extraschedular basis for either portion of the appeal period.  
38 C.F.R. § 3.321(b) (2007).  Any limits on the veteran's 
employability due to his hypertension have been contemplated 
in the currently assigned disability ratings.  The evidence 
also does not reflect that the veteran's hypertension has 
necessitated any frequent periods of hospitalization or 
caused marked interference with employment.  Thus, the record 
does not show an exceptional or unusual disability picture 
not contemplated by the regular schedular standards that 
would warrant the assignment of an extraschedular rating.  
Since application of the regular schedular standards is not 
rendered impracticable in this case, referral of this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular evaluation 
is not required.  
   
Initial Compensable Rating for Residuals of a Shrapnel Burn 
Scar of the Left Leg

Currently, the veteran's service-connected shrapnel burn scar 
of the left leg is rated as noncompensable under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2007).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  Moreover, an 
appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the criteria for rating skin 
disabilities were amended during the course of this appeal.  
Therefore, the Board will evaluate the veteran's scar 
disabilities under both the old and amended rating criteria 
to determine whether the veteran is entitled to compensable 
evaluations.  It is noted that the amended criteria was made 
effective on August 30, 2002, which was after the veteran 
filed his claim. 

The Board notes that the medical evidence of record indicates 
that the veteran's residual burn scars have been shown to be 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  The Board 
observes that examiners during the time relevant to the 
appeal period have consistently described the scar as 
superficial.  It is additionally noted that the veteran 
reported that he had periodic flares of pain associated with 
his scar disability aggravated by walking and lasting 
approximately 3 weeks before resolving spontaneously at the 
August 2004 VA examination.  The examiner noted that the 
veteran objectively demonstrated mild tenderness in the area 
of the scar with firm pressure at the site.  The examiner 
further assessed that the veteran's history and examination 
was consistent with a superficial injury to lower leg from 
shrapnel, probably a minor burn secondary to hot metal.  He 
also noted that the injury is very infrequently symptomatic 
and it was unlikely that pain related to walking could have 
been caused by the injury; however, there was no convincing 
finding to suggest that minor, episodic pain at the site was 
not related to the injury.  On the other hand, it is noted 
that the December 2006 VA examiner wrote that the veteran's 
scar was non-tender.  As the veteran is competent to report 
the symptoms of his disability (i.e., pain) and such pain has 
been objectively demonstrated on at least one examination, 
the Board resolves the benefit of the doubt in the veteran's 
favor and concludes that the veteran's scar disability is 
indeed superficial, tender, and painful on objective 
examination, even though such symptoms are admittedly 
infrequent.  Thus, the Board finds that a disability 
evaluation of 10 percent for the entire appeal period is 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).

The Board notes, however, that the veteran is not entitled to 
a disability evaluation higher than 10 percent under other 
applicable diagnostic codes in either the former or amended 
schedule for rating scar disabilities as his residual scar is 
not objectively shown by the medical evidence of record to 
cover an area exceeding 12 square inches (77.4 square cm) or 
cause any limitation of function of the left leg.  38 C.F.R. 
§§ 4.118, Diagnostic Codes 7801, 7805 (2002 & 2007). 

Moreover, the Board notes that the medical evidence shows 
that the veteran demonstrates no evidence of entry or exit 
wounds, bone, joint, muscle, nerve or tendon injury.  Thus, 
further evaluation of the veteran's residual scar disability 
under diagnostic codes pertaining to such disabilities is not 
warranted in this case.       

Based on the foregoing, the Board finds that the medical 
evidence shows that the veteran is entitled to an increased 
disability rating of 10 percent for his claimed scar 
disability under the former schedule for rating scar 
disabilities for the entire appeal period.  However, the 
evidence does not reflect that the scar disability at issue 
has caused marked interference with the veteran's employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.








	(CONTINUED ON NEXT PAGE)









ORDER

1.  Entitlement to service connection for skin rash of the 
groin as secondary to service-connected diabetes mellitus is 
granted.

2.  Entitlement to an increased evaluation of 50 percent for 
service-connected PTSD for the entire appeal period is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

3.  Entitlement to an increased evaluation for service-
connected hypertension, rated as 10 percent disabling prior 
to August 10, 2004 and rated as 30 percent disabling from 
August 10, 2004, is denied.

4.  Entitlement to an initial rating of 10 percent for 
service-connected residuals shrapnel burn scar, left leg, for 
the entire appeal period is granted, subject to the laws and 
regulations governing the payment of monetary awards. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


